SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

922.1
TP 11-00164
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


IN THE MATTER OF VICKI PERCIVAL, PETITIONER,

                      V                                            ORDER

JEANNE SAMPLE, DIRECTOR, NEW YORK STATE CENTRAL
REGISTER, NEW YORK STATE OFFICE OF CHILDREN AND
FAMILY SERVICES, RESPONDENT.


JAMES S. HINMAN, P.C., ROCHESTER (JAMES S. HINMAN OF COUNSEL), FOR
PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JULIE M. SHERIDAN OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Wayne County [John B.
Nesbitt, A.J.], entered January 25, 2011) to review a determination of
respondent. The determination denied petitioner’s request that a
report maintained in the New York State Central Register of Child
Abuse and Maltreatment, indicating petitioner for maltreatment be
amended to unfounded and sealed.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    September 30, 2011                    Patricia L. Morgan
                                                  Clerk of the Court